  8:20-cr-00079-LSC-SMB Doc # 22 Filed: 05/21/20 Page 1 of 1 - Page ID # 45



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                8:20CR79
                                           )
     vs.                                   )
                                           )
KENNETH DEAN BECKER                        )                  ORDER
              Defendant.                   )
                                           )


   Pursuant to the General Order No. 2020-09 IN RE CONTINUANCES DUE TO
NOVEL CORONAVIRUS AND COVID-19 DISEASE EXTENDED THROUGH JULY 3,
2020, the previously scheduled jury will be continued.

     IT IS ORDERED that:

  1. The jury trial, now set for June 9, 2020, is continued to August 11, 2020, at 9:00
     a.m.

  2. Because of the Court's inability to safely call and retain an adequate
     cross-section of jurors, and the effect of following public health
     recommendations on the availability of clients, counsel, and court staff
     to be present in the courtroom, the Court specifically finds that the ends
     of justice served by continuing all criminal proceedings outweigh the
     best interests of the public and any defendant's right to a speedy trial,
     and the period of delay occasioned by the continuances implemented
     by this General Order are excluded under the Speedy Trial Act, that is,
     the time between today’s date and August 11, 2020, shall be deemed excludable
     time in any computation of time under the requirement of the Speedy Trial Act
     pursuant to 18 U.S.C. § 3161(h)(7)(A). The failure of any defendant to
     object to this General Order will be deemed a waiver of any right to later
     claim the time should not have been excluded under the Speedy Trial
     Act.

     DATED: May 21, 2020.

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
